Citation Nr: 0510227	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  02-09 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include panic disorder, major depressive disorder and 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim for 
service connection for a "nervous condition."  The veteran 
filed a timely appeal to this adverse determination.

When this matter was previously before the Board in January 
2004 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's psychiatric disorder was noted on his 
official service entrance medical examination, and thus 
preexisted his entry onto active duty.

3.  The evidence indicates that the veteran's preexisting 
psychiatric disorder did not undergo an increase in severity 
during service.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to the presumption of 
soundness with respect to his psychiatric disorder.  38 
U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2004).

2.  A psychiatric disorder, to include panic disorder, major 
depressive disorder and PTSD, was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran's claim for VA benefits in this case was received 
after that date, in December 2000.  Thus, the provisions of 
the VCAA are applicable in this case.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in July 2001, in the statement of the case 
(SOC) issued in January 2002 in the supplemental statements 
of the case (SSOCs) issued in May 2002 and January 2005, at 
the time of the veteran's hearing before an RO hearing 
officer in February 2002, in the Board remand dated in 
January 2004, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in June 2001, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment records, VA outpatient treatment notes and 
examination reports, including medical opinions regarding the 
etiology and claimed inservice aggravation of the veteran's 
disorder, and several personal statements made by the veteran 
in support of his claims.  The veteran testified at a hearing 
held before an RO hearing officer in March 2002, and a 
transcript of his testimony has been added to the claims 
file.  The RO has obtained all pertinent records regarding 
the issue on appeal and has effectively notified the veteran 
of the evidence required to substantiate his claim.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  In 
light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2004).  Regulations provide that a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural  progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); C.F.R. § 3.306(a) (2004).  In deciding a 
claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether this 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304 (2004).  The presumption of sound condition provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  This presumption attaches 
only where there has been as induction examination in which 
the later-complained-of disability was not detected.  Where a 
report of service entrance examination is not of record, the 
Board must accord the veteran the presumption of soundness at 
service entry, absent clear and unmistakable evidence to the 
contrary.  The term "noted" denotes only such conditions as 
are recorded in examination reports.  A reported history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 
238 (1994).

In a recent opinion, VA's Office of General Counsel 
determined that 38 C.F.R. § 3.304(b) should not be followed 
"insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service."  VAOGCPREC 03-2003 (addressing the concerns 
discussed by the Court in Cotant v. Principi, 17 Vet. App. 
116 (2003)).  Precedent opinions of the General Counsel are 
binding on the Board.  38 U.S.C.A. § 7104(c) (2004).  
However, in this case, rebutting the presumption of soundness 
at service entrance is not an issue, as the presumption of 
soundness never attached.  A review of the veteran's service 
medical records reveals that at the time of the veteran's 
service induction examination in April 1968, the veteran's 
psychiatric system was explicitly determined to be 
"abnormal," and the examiner noted that the veteran had a 
"psychoneurotic reaction - phobic reaction."  In the 
section reserved for physician's notes, the examiner stated 
that the veteran had undergone "verified" neuropsychiatric 
care the previous year, at which time a diagnosis of 
depression with phobic reaction was rendered.  In addition, 
at the time of the veteran's Report of Medical History, 
completed the same day as the service entrance examination, 
the veteran stated that he had experienced "nervous 
trouble," and in the section reserved for the veteran's 
statement of his present health in his own words, he stated 
"poor health... mental."  Furthermore, the examiner noted in 
the section reserved for the physician's summary and 
elaboration of all pertinent data that the veteran "has been 
to Mental Health Clinic in Mobile, Alabama - verified phobic 
reaction."  Finally, the Board observes that in a statement 
dated April 18, 1968, the veteran's private physician, Dr. 
J.P., stated that on February 4, 1967, more than one year 
prior to service, he treated the veteran for nervousness 
following an incident in which he pulled a drowned man out of 
a lake and was unable to resuscitate him.  The veteran was 
reportedly very nervous and unable to sleep.  The veteran was 
given prescription medications for his nerves.  Following 
several follow-up appointments in which the veteran was found 
not to be improving, the veteran was referred to a Mental 
Health Clinic on March 20, 1967.  Finally, the Board observes 
that the veteran himself concedes that his psychiatric 
disorder preexisted service, and has not claimed otherwise.  
Therefore, the Board finds that the concerns addressed by the 
General Counsel's opinion regarding certain service 
connection claims based on aggravation are not present in 
this case, and that Board adjudication of this claim may 
proceed.

Having determined that the veteran's psychiatric disorder 
preexisted service, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability.  A review of the veteran's service medical 
records reveals that On April 17, 1968, the veteran was noted 
to have gone AWOL the evening before (i.e., the evening of 
the day of enlistment).  He reportedly was frightened by a 
man who was following him, who he stated was the man who 
drowned in a boating accident
after the veteran had tried to save him 9 months earlier.  It 
was noted that the veteran had had treatment for "mental 
problems" within the previous 6 months.  Following an 
examination, the examiner rendered a diagnosis of depressive 
reaction of psychotic proportions.  He recommended that the 
veteran be hospitalized for observation.

A May 1968 Medical Board Summary indicates that the veteran 
had been followed in a psychiatric outpatient department in 
Mobile, Alabama for several months in 1967 for "sleep 
walking" and emotional difficulties.  The examiner noted 
that the veteran had been admitted to the neuropsychiatric 
unit of Ireland Army Hospital on April 17, 1968, at which 
time he complained that somebody was "following him."  On 
examination, he reported that he kept seeing "that man," 
who talked to him and told him that he wanted to kill him.  
Following the mental status evaluation, the examiner rendered 
a diagnosis of psychotic depressive reaction, severe, chronic 
paranoid type, manifested by agitation, depression, auditory 
hallucinations, delusional ideation and an inability to 
function under minimal stress.  The examiner stated that the 
disorder was not incurred in the line of duty and "EPTS" 
[existed prior to service entry].  A notation at the bottom 
of this report states that the veteran was separated due to a 
disqualifying medical condition.

The first post-service medical evidence relating to a 
psychiatric disorder is the report of a psychiatric 
evaluation conducted by Dr. S.K., a psychiatrist in private 
practice, dated in November 2000, some 32 years following the 
veteran's separation from service.  At that time, the veteran 
reported that he had a psychiatric condition prior to being 
drafted into the military, but he stated that this condition 
was stable prior to his military service and that the started 
having psychiatric problems for which he had to be 
hospitalized.  The veteran stated that he was seeking a 
current evaluation as well as a review of his military 
records to evaluate whether being in the military had 
aggravated his psychiatric condition or not.  The examiner 
recorded the veteran's history of having pulled a drowned man 
out of a lake in February 1967, prior to service, who 
ultimately died when the veteran's resuscitation efforts 
failed.  The veteran stated that he became very nervous and 
helpless and started having flashbacks and nightmares.  He 
stated that he started psychiatric treatment for these 
problems prior to service, including seeking a psychiatrist 
for 4 months.  He stated that his symptoms cleared and he 
stopped taking medications, then was drafted into the 
military in April 1968.  He reported that it was recommended 
that he undergo a blood test at that time, at which time the 
veteran refused due to a fear of needles.  He reported that 
military persons threatened to him with a night stick, and 
that he would be granted one more day to change his mind, at 
which time they would withdraw blood forcibly.  He stated 
that that night he went AWOL and returned home, and 
approximately one week later his family returned him to the 
military base.  He reported that he was hospitalized and 
treated in service, and after approximately 90 days was 
discharged.  He stated that he had not received any mental 
health treatment since his discharge from the military in 
July 1968.  Following a mental status evaluation, the 
examiner rendered Axis I diagnoses of: panic disorder; 
dysthymic disorder; PTSD in full remission; and alcohol 
dependence in full remission.  The examiner then opined as 
follows:

Patient was drafted into the military 
when he was nineteen.  So I could not 
explain why patient became confused and 
aggitative at that time.  But according 
to the information I have obtained from 
the patient.  Patient's stress was not 
related to the inability to resuscitate 
the drowned person.  It seems to be 
secondary to being drafted in to the 
military and also for facing the threats 
by the military staff regarding the blood 
test.  Since he came out of the military 
he hasn't seen any psychiatrist, he 
hasn't been on any psycho-tropic 
medications.  Since then he hasn't been 
psychotic at all.  At this time patient 
is suffering from panic disorder and 
dysthymic disorder.  So according to the 
longitudinal in my clinical opinion 
patient suffered from PTSD and became 
stable and continued to be stable and 
then he was drafted into the military and 
then became psychotic secondary to the 
fears of needles and again since he came 
out of the military patient hasn't been 
psychotic at all.  Presently he is 
suffering from panic disorder and 
dysthymic disorder.

In March 2002, the RO requested that a VA examiner review the 
veteran's entire claims folder, including his service medical 
records and the psychiatric evaluation by Dr. S.K.  The 
examiner was requested to offer an opinion as to whether any 
current psychiatric disorder present was a result of service, 
or if any preexisting psychiatric disorder had been 
aggravated by service.  

The veteran underwent the requested VA psychiatric 
examination in May 2002.  The examiner noted that he or she 
had reviewed the veteran's entire claims file prior to the 
examination.  At that time, the veteran essentially repeated 
the same history, again stating that his preexisting 
psychiatric disorder had resolved prior to entry onto active 
duty, but became active again when medical personnel 
attempted to draw blood during his induction physical due to 
his phobia of shots.  The examiner noted that a review of the 
veteran's service medical records revealed that the veteran 
was evaluated by the Psychiatric Unit on April 17, 1968, at 
which time the veteran was reported to be very frightened 
because he believed that the man who had drowned prior to his 
induction into the Army was following him around.  The 
veteran was noted to be very depressed, tearful, confused and 
somewhat disoriented.  The impression was depressive reaction 
with psychotic projection.  The examiner stated that "There 
was no mention whatsoever in his service medical records to 
relate his psychiatric episode while on active duty to his 
service induction physical examination.  There was also no 
indication in his service medical records that the veteran 
had fears or phobias of receiving shots or giving blood."  
Following a mental status evaluation, the examiner rendered 
Axis I diagnoses of major depressive disorder, recurrent, 
panic disorder without agoraphobia; PTSD traits related to 
nonservice-connected trauma (a friend's death by drowning); 
and alcohol dependence, in partial remission.  The examiner 
then offered the following opinion:

The veteran...experienced a psychotic 
episode, most likely a psychotic 
depression, prior to entering the Army.  
While the veteran reported that he 
completely resolved his depression prior 
to his induction into the Army, the 
service medical records indicate 
otherwise.  Just four days following his 
induction in the Army, the veteran was 
admitted to the Fort Knox Ireland Army 
Hospital, Psychiatric Unit.  He was 
having hallucinations and delusions 
regarding "the man who drowned" 
following him around.  The veteran was 
also feeling paranoid about everyone.  
Although the veteran now states that this 
psychiatric episode was precipitated by 
his fear of injections and fear of having 
his blood drawn, there is no 
documentation to support these 
allegations.  It is also noteworthy that 
the veteran is currently receiving 
injections of Novocain into both knees 
once monthly.  He did not describe any 
anxiety, fear or phobias of receiving 
these injections.  Therefore, the 
veteran's current psychiatric conditions 
appear to be pre-existing conditions and 
not related to his military service.

In January 2004, the Board remanded this case to the RO for 
additional development.  Specifically, the Board noted that 
the VA examiner who had conducted the May 2002 psychiatric 
examination had concluded that the veteran's current 
psychiatric conditions appeared to be preexisting conditions 
that were unrelated to his military service, but he did not 
indicate the likelihood that the veteran's preexisting 
psychiatric conditions were aggravated by service.  
Therefore, the RO was instructed to obtain an additional 
medical opinion regarding the issue of aggravation in service 
of the veteran's preexisting psychiatric disorder.

Therefore, in April 2004 the veteran again underwent a VA 
psychiatric examination.  At that time, this examiner also 
indicated that he had reviewed the veteran's entire claims 
file in conjunction with his examination of the veteran.  The 
veteran again reported essentially the same account of his 
service experiences and his pre- and post-service history.  
Following a mental status examination and claims file review, 
the examiner rendered Axis I diagnoses of:  major depressive 
disorder, recurrent; mild panic disorder without agoraphobia; 
alcohol dependence in early full remission by patient's 
report.  He also rendered an Axis II diagnosis of avoidant 
personality disorder.  The examiner then offered the 
following medical opinion:

The claimant possibly had posttraumatic 
stress disorder or more likely an acute 
stress disorder that resolved with 
treatment and time prior to his 
induction, where that remitted prior to 
his induction in April of '68.  
Nevertheless, the claimant did have a 
psychotic break as recognized in the 
service and treated, which resulted in 
his separation that commenced shortly 
after his induction on April 17.  The 
claimant received no training and there 
is no record of the incident reported by 
the claimant.  The examiner wanted to 
know whether the veteran's pre-existing 
psychiatric condition was permanently 
increased or aggravated due to the 
service and pointing out the temporary or 
intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to 
be considered aggravation in service 
unless the [underlying] condition has 
worsened.  [The previous VA examiner] did 
not directly address that question but 
felt that the veteran's current 
psychiatric condition appears to be based 
on his pre-existing state and not related 
to his military service.  Today's 
examination reveals that the claimant's 
condition has, if anything, remitted to a 
point of lessened debilitation and 
harkening back to [the previous VA 
examiner's] comments there is no way to 
ascertain or validate the claimant's 
assertion that he was traumatized at the 
Induction Center.  Accordingly, the 
claimant does not meet service connection 
by virtue of no record of the purported 
incident on the one hand and the 
incident, if it did occur, does not seem 
to have aggravated a pre-existing 
condition, which at present seems to have 
remitted under current treatment.

VA outpatient treatment notes dated from January 2004 to 
December 2004 show current treatment for psychiatric 
problems, but do not address the issue of any aggravation of 
the veteran's preexisting psychiatric disorders in service.

The veteran's claims file also contains several statements by 
friends and co-workers of the veteran, all attesting to their 
observation of current psychiatric problems.  In addition, 
one of these statements indicates that the author knew that 
the veteran was suffering from a "nervous condition when he 
was drafted into the Army, and that he was receiving medical 
treatment at the time of his induction into the Army."  This 
friend of the veteran continued that his personality and 
disposition were worse after discharge than before service 
entry.

In March 2002, the veteran testified at a hearing held before 
a hearing officer at the RO.  At that time, he essentially 
repeated his contention that while he had a psychiatric 
disorder prior to service due to the drowning incident, this 
problem was treated and became asymptomatic until service, at 
which time his phobia of needles during his induction 
examination caused aggravation of his pre-service psychiatric 
problem.

Following a review of the record, the Board determines that 
while the veteran's preexisting psychiatric disorder clearly 
became symptomatic during service, there is no evidence that 
his underlying psychiatric disorder underwent a permanent 
increase in severity in service.  In this regard, temporary 
or intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
only competent evidence that would tend to support a finding 
of aggravation in service is the report by Dr. S.K., which 
can be read to state that the veteran's fear of needles 
caused aggravation in service.  However, the Board observes 
that this opinion was expressly based upon the veteran's own 
present report of what occurred in service.  Specifically, 
Dr. S.K. stated that "according to the information I have 
obtained from the patient [,] Patient's stress was not 
related to the inability to resuscitate the drowned person.  
It seems to be secondary to being drafted in to the military 
and also for facing the threats by the military staff 
regarding the blood test." (emphasis added).  In this 
regard, an opinion that is based entirely on a history 
related by the veteran can be no better than the facts 
alleged by him.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  A rejection of 
the factual predicate necessarily involves a rejection of the 
etiological opinion based on that predicate.  As the 
discussion above indicates, the medical evidence contained in 
the veteran's claims file is entirely devoid of any 
indication that the veteran's inservice psychiatric problems 
were related to a fear of needles or threats by medical 
personnel during his induction examination.  On the contrary, 
while in service the veteran repeatedly and consistently 
stated that his problems were precipitated by visions of the 
drowned man following him and talking to him.  Thus, Dr. 
S.K.'s statement may be characterized as a general conclusion 
based on a history furnished by the veteran more than 30 
years after service that is unsupported by the 
contemporaneous clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1993).

Furthermore, the examiners who did review, and discuss, the 
veteran's service medical records both specifically noted 
that the veteran's current allegations regarding his 
psychiatric problems being precipitated by an incident in 
which medical personnel threatened to draw blood via a needle 
were not supported by the service medical records.  For 
example, the May 2002 VA examiner stated that "Although the 
veteran now states that this psychiatric episode was 
precipitated by his fear of injections and fear of having his 
blood drawn, there is no documentation to support these 
allegations."  Similarly, the examiner who conducted the 
April 2004 examination stated that "there is no record of 
the [needle] incident reported by the claimant," and, 
moreover, that "the incident, [even] if it did occur, does 
not seem to have aggravated a pre-existing condition."

Finally, the Board finds that, even if a worsening in service 
were to be found, there is no evidence that the veteran's 
psychiatric disorder underwent a permanent increase in 
severity in service.  In order for aggravation to be shown, 
"a lasting worsening of the condition" -- that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently -- is required.  See Routen 
v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon 
v. Brown, 8 Vet. App. 529, 538 (1996).  In this case, the 
veteran was found to be psychiatrically "abnormal" at 
service entrance due to a psychoneurotic reaction and a 
phobic reaction, and all of the post-service examiners noted 
that the veteran suffered psychotic reactions prior to 
service and a psychotic episode within hours of service 
entrance, but that after service his psychiatric problems had 
ameliorated greatly.  For example, Dr. S.K. noted in 2000, 
some 32 years after service discharge, that "Since he came 
out of the military he hasn't seen any psychiatrist, he 
hasn't been on any psycho-tropic medications.  Since then he 
hasn't been psychotic at all."  Similarly, the VA examiner 
who offered the April 2004 opinion stated that "Today's 
examination reveals that the claimant's condition has, if 
anything, remitted to a point of lessened debilitation," and 
that his service experience "does not seem to have 
aggravated a pre-existing condition, which at present seems 
to have remitted under current treatment."

In reaching this decision, the Board has considered the 
veteran's allegation during his March 2002 hearing and in 
various correspondence submitted to VA that service 
connection is warranted because his psychiatric disorder was 
aggravated by an incident during his service entrance 
examination in which he was told by medical personnel needed 
to draw some blood, and he experienced a breakdown due to his 
phobia of needles and their threats.  The veteran, however, 
as a layperson, is not competent to offer a medical opinion 
as to the aggravation of any preexisting psychiatric disorder 
during his period of active duty service.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In this respect, while the 
veteran can report his symptoms, his statements as to the 
cause of any claimed aggravation must be supported by 
competent medical evidence, not merely allegations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  No such 
competent evidence has been presented.  Hence, the veteran's 
statements standing alone cannot serve as a predicate for 
granting service connection for his psychiatric disorder.  
Therefore, the Board concludes that there is no basis in the 
record upon which service connection for a psychiatric 
disorder may be granted.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a psychiatric disorder, to include 
panic disorder, major depressive disorder and PTSD.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).









ORDER

Service connection for a psychiatric disorder, to include 
panic disorder, major depressive disorder and post-traumatic 
stress disorder, is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


